Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 1 of 54 PagelD #: 11238

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

GUARDANT HEALTH, INC., )
)
Plaintiff, ) CA. No. 17-1623-LPS
)
v. )
) JURY TRIAL DEMANDED
PERSONAL GENOME DIAGNOSTICS, _ )
INC., )
)
Defendant. ) REDACTED PUBLIC VERSION

 

DEFENDANT PERSONAL GENOME DIAGNOSTICS, INC,’S
ANSWER TO THIRD AMENDED COMPLAINT, AFFIRMATIVE DEFENSES AND
COUNTERCLAIMS

Defendant Personal Genome Diagnostics, Inc. (““PGDx”) hereby submits its answer to the
Third Amended Complaint of Plaintiff Guardant Health, Inc. (“Plaintiff or “Guardant”) and
counterclaims as follows:

NATURE OF THE ACTION

1, Paragraph 1 of the Third Amended Complaint (the “TAC”) alleges legal
conclusions, such that no response is required. To the extent that any response is required, PGDx
admits that actions for patent infringement arise under the patent laws of the United States and
specifically under Title 35 of the United States Code, Section 271 et seq., but expressly denies that
Plaintiff's claims against PGDx have any merit.

2. PGDx denies the allegations of paragraph 2 of the TAC and expressly denies that
PGDx is now infringing or has ever infringed U.S. Patent No. 9,598,731 (the “’731 Patent”), U.S.
Patent No. 9,834,822 (the “822 Patent’), U.S. Patent No. 9,840,743 (the “’743 Patent”), or U.S.

Patent No. 9,902,992 (the “°992 Patent”).
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 2 of 54 PagelD #: 11239

PARTIES

3. PGDx lacks knowledge and information sufficient to form a belief as to the truth
of the allegations in paragraph 3 of the TAC and therefore denies them.

4, PGDx lacks knowledge and information sufficient to form a belief as to the truth
of the allegations in paragraph 4 of the TAC and therefore denies them.

5. PGDx admits that Guardant markets and sells Guardant360. PGDx lacks
knowledge and information sufficient to form a belief as to the truth of the remaining allegations
in paragraph 5 of the TAC and therefore denies them.

6. PGDx admits that it is a corporation organized and existing under the laws of the
state of Delaware and that it maintains a principal place of business at 2908 Boston Street, Suite #
503, Baltimore, Maryland 21224. PGDx further admits that it markets and sells a liquid biopsy
known as PlasmaSELECT 64®. PGDx further admits that it performs the PlasmaSELECT 64® at
a facility in Baltimore, Maryland.

JURISDICTION AND VENUE

7. Paragraph 7 of the TAC alleges legal conclusions, such that no response is required.
To the extent that any response is required, PGDx admits that 28 U.S.C. §§ 1331 and 1338(a)
generally confer subject matter jurisdiction upon this Court to hear claims brought under the Patent
Act, 35 U.S.C. § 100 et seq., and that 28 U.S.C. §§ 2201 and 2202 generally permits this Court to
issue declaratory judgments in cases of actual controversy within its jurisdiction.

8. Paragraph 8 of the TAC alleges legal conclusions, such that no response is required.
To the extent that any response is required, PGDx admits that 28 U.S.C. §§ 1391 and 1400(b)
address venue, that venue is proper within the District of Delaware, but denies that this Court is

the most convenient forum for Plaintiffs action. PGDx further denies that it is now infringing or
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 3 of 54 PagelD #: 11240

has ever infringed the ’731 Patent, the ’822 Patent, the ’743 Patent, or the °992 Patent in this district
or anywhere else.

9, Paragraph 9 of the TAC alleges legal conclusions, such that no response is required.
To the extent that any response is required, PGDx admits that it is a Delaware corporation.

10. Paragraph 10 of the TAC alleges legal conclusions, such that no response is
required. To the extent that any response is required, PGDx admits that it offers for sale and sells
the PlasmaSELECT 64® test within Delaware and is subject to the Court’s personal jurisdiction,
but expressly denies that PGDx is now infringing or has ever infringed the ’731 Patent, the ’822
Patent, the °743 Patent, or the °992 Patent in this district or anywhere else, and denies the remaining
allegations of paragraph 10 of the TAC.

Il. Paragraph 11 of the TAC alleges legal conclusions, such that no response is
required. To the extent that any response is required, PGDx admits that it has transacted business
within Delaware and is subject to the Court’s personal jurisdiction, but expressly denies that PGDx
is now infringing or has ever infringed the ’731 Patent, the °822 Patent, the °743 Patent, or the
°992 Patent in this district or anywhere else, and denies the remaining allegations of paragraph 11
of the TAC,

12, Paragraph 12 of the TAC alleges legal conclusions, such that no response is
required.

BACKGROUND

13. PGDx restates and incorporates its responses to the foregoing paragraphs.

14. PGDx admits that it began commercializing PlaamaSELECT 64® in or around late-
2016. PGDx further admits that Exhibit 5 to the TAC appears to be a copy of a press release

published on October 4, 2016 published by Cision PR Newswire with news provided by PGDx.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 4 of 54 PagelD #: 11241

PGDx further admits that Exhibit appears to contain, inter alia, the language quoted in paragraph
14, and denies the remaining allegations of paragraph 14 of the TAC.

15. PGDx admits that Exhibit 6 to the TAC appears to be a copy of an article published
by Jillian Phallen, among others, in the journal Science Translational Medicine, entitled “Direct
detection of early-stage cancers using circulating tumor DNA,” bearing a publication date of
August 16, 2017. PGDx further admits that Exhibit 6 contains, inter alia, the figure mcluded in
paragraph 15 of the TAC. PGDx denies the remaining allegations of paragraph 15 and Plaintiff's
characterization of Exhibit 6, which is a document that speaks for itself.

16, PGDx admits that Exhibit 7 to the TAC appears to be a copy of an article published
in April 2017 by trade publication, Genome Web, that contains, inter alia, the language quoted in
the second sentence of paragraph 16, PGDx further admits that Exhibit 8 to the TAC appears to be
a copy of an article published in trade publication, GenomeWeb, that contains, inter alia, the
language quoted in the third sentence of paragraph 16. PGDx denies the remaining allegations of
paragraph 16.

17. PGDx admits that paragraph 17 of the TAC appears to quote claim | of the ’731
Patent. PGDx denies the remaining allegations of paragraph 17 and expressly denies that it is now
infringing or has ever infringed the °731 Patent.

18. | PGDx denies the allegations of paragraph 18 of the TAC and expressly denies that
its PlasmaSELECT 64® test now leads to or has ever led to infringement of the °731 Patent.

19. PGDx admits that Exhibit 9 to the TAC purports to be a claim chart. PGDx denies
the remaining allegations of paragraph 19 of the TAC and denies the allegations in the
accompanying claim chart attached to the TAC as Exhibit 9. PGDx further expressly denies that

the PlasmaSELECT 64® test is now infringing or has ever infringed the ’731 Patent.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 5 of 54 PagelD #: 11242

20. PGDx admits that paragraph 20 of the TAC appears to quote claim 1 of the *822
Patent. PGDx denies the remaining allegations of paragraph 20 and expressly denies that it is now
infringing or has ever infringed the 822 Patent.

21, | PGDx denies the allegations of paragraph 21 of the TAC and expressly denies that
its PlaamaSELECT 64® test now leads to or has ever led to infringement of the *822 Patent.

22. PGDx admits that Exhibit 10 to the TAC purports to be a claim chart. PGDx denies
the remaining allegations of paragraph 22 of the TAC and denies the allegations in the
accompanying claim chart attached to the TAC as Exhibit 10. PGDx further expressly denies that
the PlaamaSELECT 64® test is now infringing or has ever infringed the ’822 Patent.

23. PGDx admits that paragraph 23 of the TAC appears to quote claim 10 of the ’743
Patent. PGDx denies the remaining allegations of paragraph 23 and expressly denies that it is now
infringing or has ever infringed the ’743 Patent.

24. | PGDx denies the allegations of paragraph 24 of the TAC and expressly denies that
its PlasmaSELECT 64® test now leads to or has ever led to infringement of the °743 Patent.

25. PGDx admits that Exhibit 11 to the TAC purports to be a claim chart. PGDx denies
the remaining allegations of paragraph 25 of the TAC and denies the allegations in the
accompanying claim chart attached to the TAC as Exhibit 10. PGDx further expressly denies that
the PlasmaSELECT 64@ test is now infringing or has ever infringed the ’743 Patent.

26.  PGDx admits that paragraph 26 of the TAC appears to quote claim 1 of the °992
Patent. PGDx denies the remaining allegations of paragraph 26 and expressly denies that it is now
infringing or has ever infringed the ’992 Patent.

27. PGDx denies the allegations of paragraph 27 of the TAC and expressly denies that

its PlaamnaSELECT 64® test now leads to or has ever led to infringement of the °992 Patent.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 6 of 54 PagelD #: 11243

28. PGDx admits that Exhibit 12 to the TAC purports to be a claim chart. PGDx denies
the remaining allegations of paragraph 28 of the TAC and denies the allegations in the
accompanying claim chart attached to the TAC as Exhibit 12. PGDx further expressly denies that
the PlasmaSELECT 64® test is now infringing or has ever infringed the °992 Patent.

GUARDANT’S WILLFUL INFRINGEMENT ALLEGATIONS

29. PGDx denies the allegations of paragraph 29 of the TAC.

30.  PGDx admits that paragraph 30 of the TAC appears to quote a PGDx document
and the testimony of two PGDx witnesses. PGDx denies Guardant’s characterizations of this
document and testimony and expressly denies that it willfully infringed any Guardant patent.

31. PGDx denies that it had knowledge of the ‘731 patent and the applications that
resulted in the °822, *743 and °992 patents, denies that was continually monitoring Guardant’s
patents, and denies that it had actual knowledge of the *822, ’743 and °992 patents as of the date
they issued. PGDx lacks knowledge and information sufficient to form a belief as to the truth of
the remaining allegations in paragraph 31 of the TAC and therefore denies them.

32. PGDx denies the allegations of paragraph 32 of the TAC.

33, PGDx admits that the petitions for post-grant review were accorded the filing dates
of March 28, 2018, that PGDx moved to withdraw the petitions before a decision was reached by
the Patent Office to institute the review, and that PGDx never filed petitions for post-grant review
or inter partes review of the ’731 and ’992 patents. PGDx denies that these events are of any
significance to Guardant’s claims and PGDx expressly denies that it has no reasonable basis to
believe the patents-in-suit are invalid.

34. PGDx admits that Dr. Velculescu submitted declarations in connection with

PGDx’s petitions for post grant review of the *822 and ’743 patents, and admits that paragraph 34
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 7 of 54 PagelD #: 11244

of the TAC purports to cite testimony from Dr. Velculescu’s deposition. PGDx denies Guardant
has accurately characterized that testimony. PGDx also expressly denies that it lacks a reasonable
basis to believe that the patents-in-suit are valid.

35. PGDx admits that paragraph 35 of the TAC purports to quote deposition testimony
by Mr. Ward, but denies that Guardant has accurately characterized that testimony. PGDx also
expressly dentes that it has no reasonabie basis to believe the accused products do not infringe the
patents-in-suit.

36. PGDx admits that PGDx and Guardant exchanged letters before the lawsuit and
that paragraph 36 of the TAC purports to quote and cite documents and testimony relating to that
interaction. PGDx denies that Guardant has accurately characterized the parties’ interactions and
the cited documents and testimony. PGDx expressly denies that it ever infringed or willfully
infringed the patents-in-suit.

COUNT I

37. PGDx restates and incorporates its responses to the foregoing paragraphs.

38. PGDx admits that the °731 Patent appears to bear an issue date of March 21, 2017
and to be entitled “Systems and Methods to Detect Rare Mutations and Copy Number Variation.”
PGDx lacks knowledge and information sufficient to form a belief as to the truth of the remaining
allegations in paragraph 30 and therefore denies them.

39. PGDx denies that Exhibit 8 to the TAC is a claim chart. PGDx further denies the
remaining allegations of paragraph 39 of the TAC and expressly denies that it infringes any claims
of the °731 Patent.

40. PGDx denies the allegations of paragraph 40 of the TAC and denies the allegations

in the accompanying claim chart attached to the TAC as Exhibit 9.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 8 of 54 PagelD #: 11245

41, PGDx denies the allegations of paragraph 41 of the TAC.
COUNT II

42. PGDx restates and incorporates ifs responses to the foregoing paragraphs.

43. PGDx admits that the °822 Patent appears to bear an issue date of December 5,
2017 and to be entitled “Systems and Methods to Detect Rare Mutations and Copy Number
Variation.” PGDx lacks knowledge and information sufficient to form a belief as to the truth of
the remaining allegations in paragraph 34 of the TAC and therefore denies them

44, PGDx denies that Exhibit 9 to the TAC is a claim chart detailing alleged
infringement of the claims of the *822 Patent. PGDx further denies the remaining allegations of
paragraph 44 of the TAC and expressly denies that it infringes any claims of the *822 Patent.

45. PGDx denies the allegations of paragraph 45 of the TAC and denies the allegations
in the accompanying claim chart attached to the TAC as Exhibit 10.

46. | PGDx denies the allegations of paragraph 46 of the TAC.

COUNT UI

47. PGDx restates and incorporates its responses to the foregoing paragraphs.

48. | PGDx admits that the °743 Patent appears to bear an issue date of December 12,
2017 and to be entitled “Systems and Methods to Detect Rare Mutations and Copy Number
Variation.” PGDx lacks knowledge and information sufficient to form a belief as to the truth of
the remaining allegations in paragraph 48 of the TAC and therefore denies them.

49,  PGDx denies that Exhibit 10 to the TAC is a claim chart detailing alleged
infringement of the claims of the ’743 Patent. PGDx further denies the remaining allegations of

paragraph 49 of the TAC and expressly denies that it infringes any claims of the ’743 Patent.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 9 of 54 PagelD #: 11246

50. PGDx denies the allegations of paragraph 50 of the TAC and denies the allegations
in the accompanying claim chart attached to the TAC as Exhibit 11.

51. PGDx denies the allegations of paragraph 51 of the TAC.

COUNTIV

52.  PGDx restates and incorporates its responses to the foregoing paragraphs.

53. PGDx admits that the °992 Patent appears to bear an issue date of February 27,
2018 and to be entitled “Systems and Methods to Detect Rare Mutations and Copy Number
Variation.” PGDx lacks knowledge and information sufficient to form a belief as to the truth of
the remaining allegations in paragraph 53 of the TAC and therefore denies them.

54. PGDx admits that Exhibit 12 to the TAC purports to be a claim chart. PGDx denies
the remaining allegations of paragraph 54 of the TAC and expressly denies that it infringes any
claims of the °992 Patent.

55. | PGDx denies the allegations of paragraph 55 of the TAC and denies the allegations
in the accompanying claim chart attached to the TAC as Exhibit 12.

56. | PGDx denies the allegations of paragraph 56 of the TAC,

57. | PGDx denies the allegations of paragraph 57 of the TAC,

JURY DEMAND
58. Paragraph 58 is a demand for a jury trial to which no response is required.
PRAYER FOR RELIEF

PGDx denies that Plaintiff is entitled to any of the relief enumerated in the TAC.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 10 of 54 PagelID #: 11247

DEFENSES
First Defense — Non-Infringement

Plaintiff is not entitled to any relief against PGDx because PGDx is not now infringing nor
has it ever infringed, literally or by the doctrine of equivalents, any valid and enforceable claim of
the ’731 Patent, the °822 Patent, the ’743 Patent, or the °992 Patent.

Second Defense — Invalidity

Upon information and belief, the °731 Patent, the *822 Patent, the °743 Patent, and the ’992
Patent are invalid for failing to meet one or more of the requisite Conditions of Patentability
specified in Title 35 of the United States Code, including, without limitation, §§ 101, 102, 103,
112, 115, 116, and/or the doctrine of double patenting.

Third Defense — Unclean Hands, Equitable Estoppel, and/or Waiver

Any purported claim by Plaintiff for equitable relief is barred by the doctrine of unclean

hands, waiver, and/or estoppel.
Fourth Defense — Failure to State a Claim

The TAC fails to state a claim upon which relief can be granted because Guardant has
failed to demonstrate direct infringement of the °731 Patent, the °822 Patent, the °743 Patent, or
the °992 Patent.

Fifth Defense — Prosecution History Estoppel

If and to the extent Plaintiff relies on the doctrine of equivalents to establish infringement,
Plaintiff may be estopped from construing the asserted claims of the ’731 Patent, the 822 Patent,
the °743 Patent, or the °992 Patent to read on PGDx’s products, including the PlasmaSELECT

64®, by reasons of statements, concessions, or representations made to the U.S. Patent and

-10-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 11 of 54 PagelID #: 11248

Trademark Office during the prosecution of the applications that led to the issuance of those
patents,
Sixth Defense — Adequate Remedy at Law
Plaintiff is not entitled to any injunctive relief because any alleged injury to Plaintiff is not
immediate or irreparable, Plaintiff has an adequate remedy at law for any alleged injury, Plaintiff
is not being, and is not in danger of being, irreparably injured, the balance of hardships is not in
its favor, and there is a compelling public interest in allowing PGDx to continue to use, sell, and
offer to sell PGDx’s offerings.
Seventh Defense — Lack of Specificity of Pleading
Plaintiff's Complaint should be dismissed, with costs, pursuant to Fed. R. Civ. P. 8, for
failure to state its claims with specificity.
Eighth Defense — No Recovery of Costs
Plaintiff is barred from recovering costs pursuant to 35 U.S.C. § 288.
Ninth Defense — Good Faith by PGDx
PGDx acted in good faith in all activities relevant to this action, thereby precluding Plaintiff
from recovering its reasonable attorneys’ fees and/or costs under 35 U.S.C. § 285, even if Plaintiff
prevails,
Tenth Defense — Inequitable Conduct
PGDx incorporates herein by reference the facts set forth with particularity in paragraphs
8 to 50 of its Counterclaims, infra. As alleged in the incorporated paragraphs, the ’731 Patent, the
*822 Patent, the °743 Patent, and the °992 Patent are unenforceable for inequitable conduct.
Eleventh Defense — Government Sales

Plaintiff's claims for damages and other relief are limited by 28 U.S.C. § 1498(a).

-l1-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 12 of 54 PageID #: 11249

ADDITIONAL DEFENSES AND RESERVATIONS OF RIGHTS
PGDx generally denies all allegations of the TAC not expressly admitted herein.
PGDx expressly reserves the rights to allege additional defenses of which it becomes aware

during the course of this action.

PERSONAL GENOME DIAGNOSTICS, INC’S COUNTERCLAIMS AGAINT
GUARDANT HEALTH, INC.

Subject to and without waiving its defenses as set forth above, PGDx hereby asserts the

following counterclaims against Plaintiff Guardant Health, Inc.
PARTIES

1. Personal Genome Diagnostics, Inc. (“PGDx” or “Counterclaim Plaintiff’) is a
Delaware corporation with its principal place of business at 2908 Boston Street, Suite # 503,
Baltimore, Maryland 21224,

2. In the TAC, Guardant Health, Inc. (“Guardant” or “Counterclaim Defendant”)
asserts that it is a Delaware corporation with its principal place of business at 505 Penobscott Dr.,
Redwood City, CA 94063.

JURISDICTION AND VENUE

3. PGDx asserts violations of federal antitrust law, specifically Section 2 of the
Sherman Act, 15 U.S.C. § 2. PGDx also asserts counterclaims against Guardant pursuant to Title
35 of the United States Code and seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202
and Federal Rule of Civil Procedure 13,

4, This Court has subject matter jurisdiction over these counterclaims pursuant to 15
U.S.C. §§ 15 and 26, and 28 U.S.C. §§ 1331, 1337, 1338(a), 2201 (a), and 2202,

5. This Court has personal jurisdiction over Guardant because Guardant is a Delaware

corporation. Guardant admits that it “is a corporation organized and existing under the laws of the

-|2-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 13 of 54 PagelD #: 11250

state of Delaware, having its principal place of business at 505 Penobscot Dr., Redwood City, CA
94063.” (DI. 73.)

6, Venue is proper for these counterclaims in this District pursuant to 15 U.S.C. § 22,
and 28 U.S.C, §§ 1391 and 1400. Guardant admits “[v]enue is proper in this Court under 28 U.S.C.
$$ 1391 and 1400(b).” (D.L. 20 § 8.)

7. Guardant’s misconduct occurs in and affects interstate commerce. Guardant’s
conduct threatens to harm competition throughout the United States and affect the price and
volume of goods shipped or services provided in interstate commerce.

ALLEGATIONS COMMON TO ANTITRUST COUNTERCLAIMS
A. Nature of Suit

8. PGDx bring these counterclaims to seek damages and permanently enjoin
Guardant’s ongoing efforts to block, or significantly limit and hinder, competition in the relevant
antitrust liquid biopsy market.

9. Liquid biopsy is the sampling and analysis of non-solid biological material (e.¢.,
blood) as a diagnostic and monitoring tool for cancer. Unlike a tissue biopsy, which involves the
removal of solid cells or tissue, liquid biopsy typically involves drawing blood. Thus, liquid
biopsy is largely non-invasive. As a result, it can be performed more frequently and can track
tumors and mutations over time. The use of liquid biopsies may also be used to validate the
efficacy of a treatment drug by taking multiple samples over time.

10.  Guardant’s documents and witnesses repeatedly characterize Guardant as the
dominant provider of liquid biopsy services. Guardant’s documents and witnesses identify
Guardant as having an 80% share of the comprehensive liquid biopsy market. Guardant witnesses

believe Guardant is so powerful that they cail Guardant the “800-pound gorilla.”

-13-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 14 of 54 PagelID #: 11251

11. Using anticompetitive practices, Guardant has attempted to maintain and enlarge
its monopoly power in the liquid biopsy market. As detailed below, Guardant and its founders,
Helmy Eltoukhy and AmirAli Talasaz, engaged in an orchestrated campaign of fraud to obtain and
secure exclusive rights to the Patents-in-Suit. Eltoukhy took confidential information from his
employer at the time, Illumina, Inc. (“Tlumina”) to conceive of the claimed inventions. Eltoukhy
transferred the information to Guardant and Talasaz, who fraudulently represented to the USPTO
that Talasaz was the sole inventor of the Patents-in-Suit. Eltoukhy and Talasaz did so because
Eltoukhy was still employed by Illumina and knew he had obligations to assign any inventions to
Illumina. Eltoukhy and Talasaz thus defrauded the USPTO to avoid any ownership claim by
Illumina. By so doing, Guardant unlawfully consolidated patent rights in a single entity in an
attempt to ensure that no other entity could claim ownership and practice the patents or license
others to do the same. Guardant’s conduct was intended to have the anticompetitive effect of
eliminating, or substantially hindering, competition in the liquid biopsy market.

12. | Guardant then asserted the fraudulently obtained Patents-in-Suit in an attempt to
exclude, or substantially hinder, competition. In particular, Guardant is attempting to enforce the
patents against PGDx and Foundation Medicine, Inc. (“FMI”), which Guardant asserts are its most
significant competitors. Guardant did so to maintain and strengthen its monopoly power and
tighten its stranglehold on the liquid biopsy market.

13. On information and belief, Guardant knows its patents are unenforceable, as
evidenced by statements and testimony by its founders and executives, its representations to this
Court, and other evidence. Guardant nonetheless continues to assert patents that it knows are

invalid and unenforceable in an attempt to exclude competition and maintain its monopoly power

-|4-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 15 of 54 PagelID #: 11252

in the liquid biopsy market. Accordingly, PGDx now brings claims of monopolization and
attempted monopolization under Section 2 of the Sherman Act, 15 U.S.C. § 2.
B. Relevant Technology and The Patents-in-Suit

14. The technology at issue relates to diagnosing, characterizing, monitoring and
treating cancer. Typically, a clinician needs to extract a sample of potentially cancerous cells and
conduct a tissue biopsy to diagnose and characterize cancerous cells. The technology at issue here
allows clinicians to draw a patient’s blood and conduct a liquid biopsy that does not require a
sample from the potentially cancerous tissue. As a result, liquid biopsy techniques are less invasive
than tissue biopsy and can be repeated more easily.

15. The Patents-in-Suit explain that liquid biopsy techniques typically involve
extracting cell-free DNA from blood, sequencing cell-free DNA to acquire data, and then applying
bioinformatics techniques to detect mutations. Because the amount of cell-free DNA to be
analyzed is small, it is often “amplified” by making numerous copies before sequencing. However,
errors may be introduced during the process of amplification and sequencing. Such errors may
make it difficult to discern true mutations from errors that were introduced during amplification
and sequencing.

16. Guardant’s presentation to the Court in connection with the claim construction
hearing (the “Technical Tutorial’) alleges that the inventors of the Patents-in-Suit solved this
problem using a solution found in “communication theory.” According to Guardant’s Technical
Tutorial, “the sequence of a polynucleotide can be thought of as an original message. This message
must be both amplified, sent through a communications channel, then read and decoded. During

each of these steps, noise can be introduced into the signal, distorting it.”

-|5-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 16 of 54 PagelID #: 11253

17, Similar to how codes are added to communications before transmission, the
Patents-in-Suit “tag[] the signal (¢fDNA molecules) prior to amplification,” which allows one “to
treat all similarly tagged signals as members of the same family, containing the same information.
In this way any noise that may be introduced to one particular signal will not affect the total output
of the whole family.” Ifa base is present in all of the sequence reads, it can be assumed to be the
base in the original sequence before amplification. [fa base is present in one or few of the sequence
reads, it can be assumed to be an error that arose from the amplification process. The resulting
sequence is called a consensus sequence and represents the sequence of the original cfDNA
molecule.

18. The Patents-in-Suit implement this alleged communication-coding solution by (i)
tagging sequence reads, (11) grouping sequence reads with the same tags into families, and then
(iii) collapsing the sequence reads to create consensus sequences. The asserted claims contain
specific claim limitations directed to this approach. See, e.g., °731 Patent, Claim 1 (b)-(f); °822
Patent, Claim | (b)-(f}; °992 Patent, Claim 1 (b)-(f); ’743 Patent, Claims 12, 15, 19.

C. Guardant’s Inequitable Conduct

19. As detailed below, evidence has come to light in this case that reveals Eltoukhy
invented, or at least substantially contributed to, the “communication theory” solution claimed in
the Patents-in-Suit. Eltoukhy conceived of this alleged solution based on the unlawful acquisition
and use of Ilumina’s confidential information. At the time, Eltoukhy was still employed by
(lumina, and Eltoukhy and Talasaz understood that Eltoukhy was obligated to assign any
inventions he made to Illumina, Thus, Eltoukhy and Talasaz engaged in an intentional fraudulent
scheme to identify Talasaz as the sole inventor to avoid any ownership claim by Illumina to the

Patents-in-Suit. Eltoukhy and Talasaz implemented this scheme to consolidate patent rights in a

-16-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 17 of 54 PagelD #: 11254

single entity, Guardant, and attempt to exclude competitors in the liquid biopsy market, to the

detriment of competition, healthcare providers and patients,

 

 

1. Eltoukhy Substantially Contributed To the Claimed Inyentions
a. Eltoukby Conceived of the Communication Theory Solution While At
Iumina

20, Eltoukhy explained in writing: “Guardant Health was practically fated to be. Co-
founders Helmy Eltoukhy and AmirAli Talasaz both received PhDs in electrical engineering from
Stanford and worked in the same lab in the Stanford Genome Technology Center....[A] few years
later, they were working side by side again [at Hlumina].”. GUARDPG00421980. “Seeing the
potential to work on technology that was closer to patients and medical practitioners than
Ilfumina’s, they decided over lunch one day to explore developing a much-needed method of non-
invasively detecting and tracking cancer.” /d,

21. Eltoukhy and Talasaz incorporated Guardant and secured the domain name
“GuardantHealth.com” in 2011. Talasaz departed from Illumina in June of 2012, but Eltoukhy
remained at [lumina until the end of 2012. Even though Eltoukhy was still employed by Illumina,
Eltoukhy and Talasaz worked closely together on Guardant throughout 2012. They created
business plans and PowerPoint presentations, secured licenses to intellectual property, attracted
investors, and jointly developed Guardant technologies. Guardant even assigned Eltoukhy a
“GuardantHealth.com” email account and identified Eltoukhy as part of the Guardant “Team.”
Eltoukhy and Talasaz often worked together at Eltoukhy’s pool house.

22. — Eltoukhy used his access to Hlumina’s confidential information to benefit Guardant
on multiple occasions. For example, on September 17, 2012, Eltoukhy used his

GuardantHealth.com email address to send Talasaz an Illumina document with the file name

-17-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 18 of 54 PagelID #: 11255

“Tlumina sequencing presentation 10Marl1_ w_backups.pptx.” ‘The document was ninety-six
pages long and each page was labeled “Company Confidential.”

23, On June 27, 2012, Eltoukhy wrote to a Director of Iilumina, Frank Steemers, asking
for lilumina confidential information. In particular, Eltoukhy asked for a presentation showing a
“random coding improvement in error rate.” Eltoukhy explained, “I’m thinking about creating
some Matlab models for some communication theory ideas | have on how to decode barcodes
more effectively”, GUARDPG00277153.! While Eltoukhy used his [lumina email address, his
question did not relate to his work for lumina. In fact, Eltoukhy admitted at his deposition that
he was not “working on how to decode bar codes more effectively” at Tilumina. In contrast,
Eltoukhy’s emails with Guardant reveal that, by July 6, Eltoukhy and Talasaz were working on
“using random barcoding to increase the accuracy of analysis.” GUARDPG00869348.

24. — In response to Eltoukhy’s email, Steemers sent Eltoukhy three slides, one of which

is reproduced below:

 

 

' All emphasis is added unless noted otherwise,

-18-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 19 of 54 PagelD #: 11256

 

25. — Eltoukhy responded: “Great. Thanks!” and, two minutes later, forwarded the email

chain to his personal gmail account, which he was using for Guardant business.
GUARDPG00278723. Eltoukhy then asked Steemers for additional slides and, upon receiving
them, promptly forwarded them to his gmail account. GUARDPG00277154.

26. On information and belief, and consistent with other evidence and testimony below,
Eltoukhy shared the slides and/or the content of the [lumina slides with Talasaz. Indeed, Eltoukhy
did not deny doing so at his deposition. Eltoukhy and Talasaz used the content of the slides to
conceive of the claimed inventions. Eltoukhy forwarded the Hlumina slides to his gmail email
account on June 27, 2012—just days before the “July 2012” conception date for the ’731, °822
and °743 Patents identified by Guardant in its interrogatory responses.

b. Eltoukhy Substantially Contributed to the Conception Of The
Claimed Inventions of the Patents-In-Suit

27. As shown above, Eltoukhy knew of the alleged fundamental solutions of the
Patents-in-Suit before Talasaz allegedly did so. In particular, before July of 2012, Eltoukhy knew
of using (i) barcoding sequence reads, (ii) grouping sequence reads with the same barcodes into
families, and then (iii) collapsing the sequence reads to create consensus sequences. This is the
precise subject matter that Guardant has identified as the “solution” the Patents-in-Suit intended

to solve.

-[9-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 20 of 54 PagelID #: 11257

28. Eltoukhy thus substantially contributed to the conception of the Patents-in-Suit.
For example, limitations b through f of Claim 1 of the ’731 Patent are directed to attaching
barcodes to DNA, amplifying and sequencing the tagged polynucleotides, grouping the sequence

reads into families based at least in part on the tags, and comparing the sequence reads grouped

 

within each family to determine consensus sequences.

Claim 1 of the ’731 Patent is also directed to the analysis of

 

cell-free DNA. As discussed below, Guardant’s corporate representative testified that the
fundamental ideas discussed above were jointly conceived by Eltoukhy and Talasaz and were
“specifically designed to be used with cell-free DNA.” 5/31/17 Tr. at 108. Claim 1 is also directed
to the use of non-unique tags. As discussed below, Guardant’s Chief Medical Officer testified that
the founders jointly conceived of using nonunique tags. 3/13/19 Tr. at 175.

29. _Eltoukhy also substantially contributed to the conception of at least Claim | of the
*822 Patent. For example, Claim 1 limitations b through f are directed to the same concepts
discussed above that are illustrated in the Steemers slide, as well as the analysis of cell-free DNA
and the use of nonunique tags. Eltoukhy contributed to those concepts for the same reasons
discussed above.

30. —_ Eltoukhy also substantially contributed to the conception of one or more claims of
the ’743 Patent. For example, Claims 12, 15, 16, and 19 are directed to concepts discussed above.
Eltoukhy contributed to those concepts for the same reasons. Claim 10 is directed to the

determination of “unique sequence reads,”

   
 

-20-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 21 of 54 PagelID #: 11258

 

31. Eltoukhy also substantially contributed to the conception of at least Claim | of the

°992 Patent, on which Eltoukhy is named as an inventor. Limitations b through f in Claim | of the
°992 Patent are directed to the same concepts discussed above. Eltoukhy contributed to those
concepts for the same reasons. At his deposition, Eltoukhy claimed he made only a minor
contribution to the ’992 patent that is reflected in a single dependent claim, Claim 17.” In reality,
as discussed throughout, Eltoukhy contributed to the fundamental ideas that Guardant has
identified as the alleged inventions of the ’992 Patent.

c, Eltoukhy’s Conception Is Strongly Corroborated By the Testimony
and Evidence In This Case

32.  Eltoukhy has repeatedly taken credit for developing the fundamental
“communication theory” ideas that Guardant identified as the invention of the Patents-in-Suit. For
example, on November 21, 2013, Eltoukhy stated that “the founders’ electrical engineering

training allowed them to realize that this sequencing sensitivity problem had been solved before”

 

* Claim 17 states: “The method of claim 1, wherein the base call for cach family possesses an error
rate below 0.0001%.”

21+
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 22 of 54 PageID #: 11259

in the communication field. GUARDPG00155520. Eltoukhy continued, “[s]imilarly, Eltoukhy
and Talasaz realized that modem DNA sequencers can be thought of as a ‘distorting copper phone
line’ and that the right ‘ceding’ on the front end was all that was needed” to solve the problem of
sequencing errors. They called “their breakthrough DST - Digital Sequencing Technology,”
which is the name Guardant uses to brand its technology that practices the Patents-in-Suit.
GUARDPG00155521.

33. Guardant’s corporate testimony also credits Eltoukhy for the same fundamental
ideas. In Foundation Medicine, Inc. v. Guardant Health, Inc., Case No. 2:16-cv-00523-IRG-RSP
(E.D. Tex.), Guardant designated Stefanie Mortimer to testify regarding the conception of the
Guardant360 products, which Guardant claims practice all of the Patents-in-Suit. Mortimer
testified that Eltoukhy and Talasaz together had the “idea in 2012” that “you can filter out random”
noise by “barcoding molecules” so “you can determine its origination.” 5/31/17 Tr. at 107-09.
Mortimer testified that the idea in 2012 was “specifically designed to be used with cell-free DNA.”
5/31/17 Tr. at 108. Mortimer explained that Eltoukhy and Talasaz “conceived of this idea” in
“Palo Alto, California, at Helmy Eltoukhy’s residence,” in Eltoukhy’s “pool house.” 5/31/17 Tr.
at 106. Mortimer characterized this as “the idea that was the basis of the intellectual property that
forms the basis of Guardant360.” 5/31/17 Tr. at 108.

34, Mortimer confirmed the above testimony in this case and explained that her
testimony on Guardant’s behalf was based on her review of Guardant documents and her meetings
with Guardant attorneys. 2/26/19 Tr. at 15-30. She also specifically connected the ideas
conceived by Eltoukhy and Talasaz with claim limitations of the Patents-in-Suit implementing
those ideas. For example, Mortimer testified that the “grouping” in claim 1(f) of the °992 Patent

was “part of the concept” conceived by Eltoukhy and Talasaz at Eltoukhy’s pool house. 2/27/19

-22-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 23 of 54 PagelD #: 11260

Tr. at 106. The °731 and °822 Patents claim the same “grouping” concept. Mortimer’s testimony
confirms Eltoukhy at least contributed to the conception of those claims.

35, Richard Lanman, Guardant’s Chief Medical Officer, testified that Eltoukhy and
Talasaz developed “the notion that you could code with nonunique molecular tags the DNA
fragments in blood,” 3/13/19 Tr. at 57. Lanman testified, “I believe the idea of nonunique
molecular bar-coding ... then the sequencing followed by the bioinformatics is -- is their original
ideas.” 3/13/19 Tr. at 175. Lanman’s testimony was based on his job interview with Eltoukhy
and Talasaz, where they told him “We developed this. We had these ideas, then we made them
work.” 3/13/19 Tr. at 58. Lanman testified that Eltoukhy and Talasaz “came up with the idea of
coding, with nonunique molecular tags, the DNA fragments in blood together while they were still
at Hiumina.” 3/13/19 Tr. at 179-80.

36, Justin Odegaard, Guardant’s Vice President of Clinical Development, likewise
testified that Eltoukhy and Talasaz jointly came up with the idea of using molecular barcoding to
identify unique molecules to address the problem of noise. 3/7/19 Tr. at 227-28. He testified that
his “understanding is that it was primarily the founders, Helmy Eltoukhy and AmirAli Talasaz”
and that “[t]he twe of them together care up with it.” 3/7/19 Tr. at 227-28.

37, Eltoukhy’s contributions are further corroborated by Guardant’s representations to
this Court. On September 21, 2018, Guardant submitted to the Court a Technical Tutorial

purporting to identify the alleged problems solved by the “‘Patents-in-Suit”:

236
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 24 of 54 PagelID #: 11261

Solution: Treat Sequencing As A Signal

 

| Palynuclootide sequencing cag be oompanad with a probe |
| fen i) Cetmencuanictice twos. Ant healtiad dadivdatinal purty
nuclvouda vf eneuuvble of polymuclwotiden in dhomghe of ue |
mime | amo ooginl messaye, Tayging andor amplifying: can be
| tied ee Pome sme thought of as encoding the « il message inte a signal
| Sequening can be thought ef aa communication channel
The ottput of a sequencer, e.g, sequence reads, can be
thought of as a received signal. Havinformatic processing
cat be thought of as a receiver that decodes the reveived
| Signal to produce a transmitted message, ¢g.. a nucleotide
| sequence or sequcices. The received sipynal can inchule
anifers, such as noise ond distortion. Noise can be thought
os dn unwanted mindonm addition to a sigtnal. Distortion
can be thought of'as an alteration in the aniplitude of a signal
oF portion of a signwl

 
 

 

4) Pore ati i

 

 

 

The inventors of Guardant's patents were originally trained in electrical engineering at
Stanford University before moving to the biological sciences. Leveraging their experience in
signal communications, the inventors, who teamed up to found Guardant, reached an
innovative solution to this problem. As the patents explain, Guardant’s inventors realized
that the sequence of a polynucleotide can be thought of as an original message. This
message must both be amplified, sent through a communications channel, then read and
decoded. During each of these steps, noise can be introduced into the signal, distorting it.
However, noise can be reduced,

The Technical Tutorial explains that, “The inventors of Guardant’s patents were originally trained
in electrical engineering at Stanford University before moving to the biological sciences.
Leveraging their experience in signal communications, the inventors, who teamed up to found
Guardant, reached an innovative solution to this problem. As the patents explain, Guardant’s
inventors realized that the sequence of a polynucleotide can be thought of as an original message.”
Tutorial at 11. Guardant’s subsequent slides then identify the solution as tagging sequences,
grouping sequence reads into families and then collapsing them to create consensus sequences.
Tutorial at 12-14. At his deposition, Eltoukhy admitted the “inventors” who were “originally
trained in electrical engineering at Stanford University” referenced in the Technical Tutorial were

Talasaz and himself.

-24-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 25 of 54 PagelID #: 11262

2. Despite Eltoukhy’s Contributions to the Patents-In-Suit, Guardant Identified
Talasaz As The Sole Inventor Of The ’731, °822 and °743 Patents

38. Despite Eltoukhy substantially contributing to the conception of the claimed
inventions, Eltoukhy and Talasaz did not identify Eltoukhy as an inventor of the ’731, ’822 and
°743 Patents. Instead, Eltoukhy and Talasaz fraudulently identified Talasaz as the sole “inventor”
of the ’731, ’822 and °743 Patents.

39, Eltoukhy and Talasaz’s deception at the USPTO began as early as 2012, when they
identified Talasaz as the sole inventor of Guardant’s first two provisional applications. Guardant
filed U.S. Provisional Application No. 61/696,734 on September 4, 2012, identifying Talasaz as
the sole inventor. Guardant then filed 61/704,400 on September 21, 2012, identifying Talasaz as
the sole inventor. Eltoukhy and Talasaz did not name Eltoukhy as an inventor because he was still
employed by Illumina. Eltoukhy and Talasaz wanted to ensure Guardant would have full
ownership and exclusive rights to the Patents-in-Suit so it could exclude competitors from the
liquid biopsy market. Eltoukhy and Talasaz thus fraudulently identified Talasaz as the sole
inventor and suppressed facts and evidence regarding Eltoukhy’s inventorship that should have
been brought to the USPTO’s attention.

40. All of Guardant’s Patents-in-Suit claim priority to these provisional applications
that fraudulently identify Talasaz as the sole inventor.

41. On May 14, 2015, Guardant filed U.S. Patent Application No. 14/712,754 (the
“°754 Application”), which eventually issued as the °731 Patent. Eltoukhy and Talasaz caused to
be submitted to the USPTO the ’754 Application Data Sheet, which states that “All Inventors Must
Be Listed,” and fraudulently identified Talasaz as the sole inventor. Consistent with this
affirmative misrepresentation, only Talasaz submitted a declaration identifying himself as an

inventor. Eltoukhy and Talasaz never identified Eltoukhy as an inventor to the USPTO at any time

-25-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 26 of 54 PagelID #: 11263

during the prosecution of the °754 Application. Instead, they suppressed facts and evidence
regarding Eltoukhy’s inventorship that should have been brought to the USPTO’s attention. The
°731 Patent issued on March 12, 2017, identifying Talasaz. as the sole inventor.

42. On March 23, 2017, Guardant filed U.S. Patent Application No. 15/467,570 (the
“°370 Application”), which eventually issued as the °743 Patent. On March 23, 2017, Guardant
filed declarations from Eltoukhy and Talasaz tn which they both swore under oath that they were
inventors. However, on July 20, 2017, Eltoukhy and Talasaz caused to be submitted a request
under 37 C.F.R. § 148 to “name only the actual inventors” and to “delete” Eltoukhy as an inventor.
The request fraudulently stated that it was supported by a Corrected Application Data Sheet
“including inventor information for all actual inventors.” Consistent with this affirmative
misrepresentation, the Application Data Sheet fraudulently identified Talasaz as the sole inventor
by striking out Eltoukhy’s name. Rather than identify Eltoukhy as a co-inventor, Eltoukhy and
Talasaz, suppressed facts and evidence regarding Eltoukhy’s inventorship that should have been
brought to the USPTO’s attention. The ’743 Patent issued on December 12, 2017, identifying
Talasaz as the sole inventor. Thus, Eltoukhy and Talasaz originally recognized Eltoukhy as an
inventor of the ’743 Patent and then specifically removed him to further their fraudulent scheme.

43. On April 20, 2017, Guardant filed U.S. Patent Application No. 15/492,659 (the
“°659 Application”), which eventually issued as the *822 Patent. Like the 7754 Application, the
Application Data Sheet fraudulently identified Talasaz as the sole inventor. Consistent with this
affirmative misrepresentation, only Talasaz submitted a declaration identifying himself as an
inventor. Eltoukhy and Talasaz never disclosed Eltoukhy as an inventor to the USPTO at any time

during the prosecution of the 7659 Application. Instead, they suppressed facts and evidence

-26-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 27 of 54 PagelD #: 11264

regarding Eltoukhy’s inventorship that should have been brought to the USPTO’s attention. The
patent issued on December 5, 2017 identifying Talasaz as the sole inventor.

3. ‘The Identity of Eltoukhy As An Inventor Was Highly Material, and

Eltoukhy and Talasaz Acted With A Specific Intent to Deceive the USPTO,
Rendering the Patents-in-Suit Unenforceable

44, A patent is invalid if it does not name all the inventors. See 35 U.S.C. §§ 101, 115,
116. Title 35 U.S.C. § 115 provides that “An application for patent ... shall include, or be
amended to include, the name of the inventor for any invention claimed in the application.”
Section 115 further states, “Except as otherwise provided in this section, each individual who is
the inventor or a joint inventor of a claimed invention in an application for patent shall execute an
oath or declaration in connection with the application.”

45. The Manual of Patent Examining Procedure (“MPEP”) thus instructs examiners to
reject applications with improper inventorship. See MPEP § 2137.01 (explaining that “U.S. patent
law” requires “naming of the actual inventors”). The MPEP explains that “if a determination is
made that the inventive entity named in a U.S. application is not correct .. . a rejection should be
made on this basis.” /d. But for Eltoukhy and Talasaz’s affirmative misrepresentations,
suppressed evidence and withheld information, the PTO would not have allowed the claims of the
°731, °822 and °743 Patents. The identity of the true inventors of Guardant’s Patents-in-Suit was
highly material to the issuance of the Patents-in-Suit.

46. — Eltoukhy and Talasaz aiso acted with a specific intent to deceive the USPTO. At
the time of the misconduct, Eltoukhy and Talasaz were aware that any inventions Eltoukhy
developed while he was at Illumina would be owned by Ilfumina. Eltoukhy testified that he
believed he had an agreement with Illumina that required him to assign to Illumina any patent

applications in which he was a named inventor. On information and belief, Talasaz likewise

-27-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 28 of 54 PagelID #: 11265

worked at I{lumina and understood the obligations an employee would have to Illumina. Eltoukhy
and Talasaz. thus engaged in an intentional scheme to defraud the USPTO to avoid any ownership
claim by Illumina and consolidate patent rights in Guardant. Guardant did so in an attempt to
ensure that no other entity could claim ownership and practice the patents or license others to do
the same. Guardant’s conduct was intended to have the anticompetitive effect of eliminating, or
substantially hindering, competition in the liquid biopsy market and maintaining Guardant’s
monopoly power.

47, Eltoukhy’s and Talasaz’s deceptive intent and bad faith is also shown by, among
other things, (1) their possession and use of substantial amounts of confidential [llumina
information, in violation of their employment agreements and obligations to Illumina; (2)
Eltoukhy’s attempts to obtain confidential Illumina information from his fellow Illumina
employees on the false pretense that he would use the information for Illumina; (3) Eltoukhy’s use
of a private gmail account to transfer such confidential information from Illumina to Guardant;
and (4) Eltoukhy’s misrepresentations to others at [lumina regarding his relationship with
Guardant.

48, At his deposition, Eltoukhy disputed few of the facts alleged above. Instead, he
repeatedly testified that he could not remember what had occurred. Thus, Eltoukhy failed to
dispute even the most troubling allegations, including that he shared Steemers’ confidential slide
with Talasaz. Accordingly, the contemporaneous documents and testimony of other witnesses
stand largely unrebutted and, individually and collectively, overwhelmingly support that Eltoukhy
and Talasaz acted with deceptive intent to defraud the USPTO in connection with the ’731, °822

and ’743 Patents.

-28-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 29 of 54 PagelD #: 11266

49. Eltoukhy and Talasaz’s conduct renders each of the Patents-in-Suit unenforceable.
As detailed above, Eltoukhy and Talasaz engaged in affirmative misrepresentations, and
suppressed information and evidence regarding Eltoukhy’s inventorship. Eltoukhy and Talasaz’s
conduct amounts to fraud, affirmative acts of egregious misconduct and omission of material
information with a specific intent to deceive the USPTO. Indeed, a specific intent to deceive is
the single most reasonable inference able to be drawn from the evidence.

50. Eltoukhy and Talasaz’s broad pattern of inequitable conduct was also directly
related to the °992 Patent, rendering the claims of that patent unenforceable as well. There is a
significant relationship between and among the ’731, 822, °743 and *992 Patents. The *992 Patent
shares an almost identical specification to the 731, °822, and ’743 patents, and relies on the earlier
disclosed subject matter for written description support for its claims. By not naming Eltoukhy as
an inventor on the ’731, °822, and ’743 Patents, Eltoukhy and Talasaz concealed that Eltoukhy
also invented the fundamental ideas underlying the ’992 Patent.
D. Guardant’s Monopoly Power

1. The Relevant Antitrust Market

51. According to Guardant’s allegations and testimony in this case, there is a relevant
antitrust market or submarket for liquid biopsy services. Guardant’s interrogatory responses and
witnesses allege that Guardant competes in a liquid biopsy market that is distinct from the tissue
biopsy market.

52. When asked by PGDx to identify “each market and/or market segment in which the
technologies and/or the products that embody the Asserted Patents compete,” Guardant identified
Guardant 360, Guardant-Health-in-a-Box, and the GuardantOMNI™ Assay” and stated that

“[(]hese are all liquid biopsy assays that identify genomic biomarkers for advanced solid tumors

-29-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 30 of 54 PagelID #: 11267

through analysis of cell-free circulating tumor DNA (“ctDNA”). The market for these tests is
distinct from the market for tissue biopsy assays.” Guardant 3/1/19 Response to Joint Defendants’
Interrogatory No. 10.

53, Mare Jacobstein, Guardant’s 30(b)(6) witness on the “markets .. . in which
Guardant and PGDx compete,” agreed that “there are distinct liquid and tissue markets”: “One
would be a liquid biopsy market. One would be a tissue biopsy market.”? 3/5/19 Tr, at 311-12.

54, Bill Getty, Guardant’s VP of Oncology Marketing, agreed that “[t]here are distinct
liquid and tissue markets” and “in terms of a competitive market in which [Guardant] actually
compete[s], [he] view[s] tissue biopsy as being in a separate competitive market from liquid
biopsy.” 3/15/19 Tr. at 260.

55, According to Guardant’s allegations and testimony, there is no other service that
is a reasonably interchangeable substitute for a liquid biopsy. According to Guardant’s documents
and witnesses, tissue biopsies are not a substitute for the liquid biopsy services discussed herein.
Lanman, Guardant’s Chief Medical Officer, testified that liquid biopsies are clinically different
from tissue biopsies because: (i) liquid biopsies result in less complications because only a blood
sample is required; (ii) tissue biopsies may not be available at all because there may be insufficient
tissue available; (iii) even where tissue is available, tissue biopsies may miss mutations because
they analyze “just a needleful of material” that may not contain cancerous tissue; and (iv) because
liquid biopsy is non-invasive, it allows for multiple tests that enable real time monitoring of
treatment. 3/13/19 Tr. at 101-03.

56. Justin Odegaard, Guardant’s VP of Clinical Development, colorfully testified that
the difference between liquid biopsy and tissue biopsy is the difference between “apples” and

“Zubaz parachute pants,” which is “garish 1980’s wear—funky sweat pants.” 3/7/19 Tr. at 258-

-30-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 31 of 54 PagelD #: 11268

60. He explained that “everybody in the field talks about apples to apples and apples to oranges.
And IJ think the point we wanted to emphasize here is that this is really distinct .. . They are,
indeed, different things.” 3/7/19 Tr. at 260.

57, Getty testified that “tissue biopsy and liquid biopsy . . . largely do not compete in
the same marketplace” because they have “different modalities and different reasons why you may
use them.” 3/15/19 Tr. at 412. Getty further testified that “trying to now commingle those and
say someone went with tissue over liquid is not really a thing .... If you choose liquid, you're
choosing between two liquid products.” 3/15/19 Tr. at 414.

58. Based on Guardant’s allegations and testimony, there is no reasonably
interchangeable substitute for the liquid biopsy services described herein and there is no cross-
elasticity of demand between these services and other services. Based on Guardant’s allegations
and testimony, because of the performance of the services described herein, there are no other
substitutes for the liquid biopsy services described herein. Other services, such as tissue biopsies,
have distinct prices, distinct demand curves (with independent sensitivity to price changes), and
distinct marketing approaches compared to liquid biopsy services described herein.

59. ‘Thus, based on Guardant’s allegations and testimony, buyers of liquid biopsies
described herein would likely not switch to an alternative service in response to a small but
significant non-transitory increase in price (a “SSNIP”). If one firm were to make all sales of all
liquid biopsies described herein, it could profitably impose a SSNIP, charging non-cost justified
increases in price without losing so many sales as to make the practice unprofitable. This confirms
that the services described herein constitute a distinct category of services for purposes of antitrust
review, per the current version of the DOJ-FTC Horizontal Merger Guidelines (2010) at § 4.1.1

(“The Hypothetical Monopolist Test”).

-3]-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 32 of 54 PagelD #: 11269

60. ‘The effective area of competition (or relevant geographic market) for the liquid
biopsy market alleged herein is the United States.

2. Guardant’s Monopoly Power

61. | Guardant’s witnesses have described the market for liquid biopsy as highly
concentrated and comprised of a small number of market participants. Getty characterized the
liquid biopsy market as a “smallish” market, with few competitors and “limited real competition.”
3/15/19 Tr. at 305-06, 318. Getty testified that smaller market participants are “abandoning” the
liquid biopsy market. GUARDPG00394003; 3/5/19 Tr. at 357-58.

62, Guardant’s documents and witnesses have repeatedly characterized Guardant as
the dominant provider of liquid biopsy services. Getty testified that, “as it pertains to the
comprehensive liquid biopsy market amongst oncologists, we believe it to be around 80 percent.”
3/15/19 Tr. at 291. Guardant’s internal documents also state, and Getty contended, that Guardant
has a “clear lead” in liquid biopsy sales to biopharma companies. 3/15/19 Tr. at 325-26;
GUARDPG00389206. Below is a marketing slide that Guardant often uses, which touts that it is

the market “leader” with greater than 80% share of the comprehensive liquid biopsy market.

-32-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 33 of 54 PagelD #: 11270

 

GUARDANTHEALTH CONQUER CANCER WITH DATA

2012 2 Saceh

ieee repels he
fad in DNA Sequencing “ - a
a ores ‘eta sg TT To helo yr biopsy market share

  

eat M LOL 8

patients sequenced

 

 

 

 

GUARDPG00396388 (Corporate Overview | Q1 2017); see also GUARDPG00345262 (‘>80%
liquid biopsy market share” and “>90% leading cancer centers” and “>3000 ordering oncologists”
and “The First & Market-Leading Comprehensive Liquid Biopsy”) (emphasis in original);
GUARDPG00340698 (“>80% NGS liquid biopsy market share”); GUARDPG00339419 (“80%
2017 market share”); GUARDPG00345408 (“Guaredant360” has “80% market share U.S.”);
GUARDPG00754564 (“80% market share of all comprehensive liquid biopsies in the US”);
GUARDPG00348773 =(>80% comprehensive liquid biopsy market — share”);
GUARDPG00754583 (“when Helmy talked with Heather Mack recently, he used these stats: -
Over 80% market share in comprehensive liquid biopsies”); GUARDPG00440643 (“Guardant is
the market leader in comprehensive liquid biopsy, with over 80% market share. 4,000 oncologists
across ~2,000 oncology centers use Guardant360, including 28/29 NCCN centers and 59/61 NCI
centers.”).

63.  Guardant’s witnesses have alleged and testified that Guardant has the power to

control prices for liquid biopsies. Getty testified that Guardant “set[s] the market rate for

259
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 34 of 54 PagelID #: 11271

comprehensive liquid biopsy” because it “has a dominant position in the market for comprehensive
liquid biopsy amongst oncologists” and a “strong advantage over its competition... .” 3/15/19
Tr. at 289, 360. Getty testified that Guardant’s most significant “competitor” is not a competitor
at all, but rather “apathy” of not wanting to perform testing. 3/15/19 Tr. at 202. The lack of
competition affords Guardant the “luxury” of not having to increase its promotional investments
to keep its share. 3/15/19 Tr. at 315. Getty testified that tt may have to make promotional
investments if the market becomes “more competitive.” 3/15/19 Tr. at 317. According to Getty,
that “has not happened yet.” 3/15/19 Tr. at 317.

64. — Jacobstein likewise testified Guardant has a “strong, if not commanding leadership
position.” 3/5/19 Tr. at 281-82. Because of Guardant’s strength in the market, Jacobstein referred
to Guardant as “the 8@0-pound gorilla” in the “liquid biopsy market.” 3/5/19 Tr. at 294-300.
Jacobstein testified that Guardant is the “clear leader’ on many metrics, including “clinical,

commercial volume.” 3/5/19 Tr. at 302-03.

That is a telltale sign of an unhealthy

 

market characterized by anticompetitive monopolization.

65. Guardant’s documents also allege that Guardant’s market position is protected by
high barriers to entry. For example, Guardant documents highlight the following barriers to entry:
(i) the need to secure and avoid intellectual property, (ii) the need to make significant investments

in technology; (iii) the “sticky data” of competitors, such as “serial testing” that “locks patients in

~34.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 35 of 54 PageID #: 11272

for life,” and “population data” that “lock[s] in physicians,” and (iv) the “network effects” that
arise as existing competitors amass “large datasets” and put users into “user engagement
programs”; (v) the name recognition of established brands; and (vi) the need to perform clinical
utility trials and to overcome regulatory barriers, such as FDA approval, which may be necessary
for reimbursement. GUARDPG00321933 at GUARDPG00321963; 3/5/19 Tr. at 309 (discussing
GUARDPG00321933) (“So these were some of the barriers that a competitor would have to
overcome to enter the liquid biopsy market? A. Correct.”).

66. Thus, based on Guardant’s allegations and testimony, Guardant wields monopoly
power in the liquid biopsy market. According to Guardant’s documents and witnesses, Guardant

makes a preponderant percentage of overall sales,

 

and its market position is protected by substantial barriers to entry and expansion. Guardant

 

faces little threat that any existing or potential competitor can readily deprive it of sales by

expansion or entry if it imposes a SSNIP.

   
 

E. Guardant’s Anticompetitive Conduct

67. As detailed above, Guardant and its founders engaged in an orchestrated campaign
of fraud on the USPTO to obtain and secure exclusive rights to the Patents-in-Suit. Guardant’s
founders, Eltoukhy and Talasaz, fraudulently identified Talasaz as the sole inventor of the alleged
inventions of the °731, °822, and ’743 Patents, when in fact Eltoukhy substantially contributed to
these alleged inventions. Eltoukhy and Talasaz did so because, at the time these inventions were
allegedly conceived, Eltoukhy was still employed by Illumina. Eltoukhy and Talasaz thus
defrauded the USPTO to avoid any ownership claim by Hlumina and to fraudulently obtain

exclusive rights to these patents. By so doing, Guardant unlawfully consolidated patent rights in

-35-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 36 of 54 PagelID #: 11273

a single entity. Guardant did so in an attempt to ensure that no other entity could claim ownership
and practice the patents or license others to do the same. Guardant’s conduct was intended to have
the anticompetitive effect of eliminating, or substantially hindering, competition in the liquid
biopsy market.

68. Having fraudulentiy secured exclusive rights to the °731, °822, and °743 Patents
from the USPTO, and ensured through its fraudulent scheme that it would keep exclusive rights to
all of the Patents-in-Suit, Guardant then attempted to enforce them, in an anti-competitive manner,
against PGDx and FMI, the two suppliers of liquid biopsies that Guardant claims are its two most
significant competitors. Guardant did so to maintain and strengthen its monopoly power and
tighten its stranglehold on the liquid biopsy market. By eliminating PGDx and FMI, Guardant
intends to eliminate and foreclose competition and potential competition in the liquid biopsy
market.

69, On information and belief, when Guardant filed its infringement claims, Guardant
knew the Patents-in-Suit were invalid and unenforceable, Guardant’s internal documents widely
attribute the purported breakthroughs identified by the Patents-in-Suit as having been developed
by both Eltoukhy and Talasaz. Guardant’s witnesses, including Guardant’s 30(b)(6) witness in a
recent litigation, also attributed the purported breakthroughs identified by the Patents-in-Suit as
having been jointly developed by Eltoukhy and Talasaz. Further, Eltoukhy and Talasaz were
aware that Eltoukhy was taking information from Hlumina to develop Guardant’s technologies.
For example, on September 17, 2012, Eltoukhy sent an email to Talasaz attaching a ninety-six
page [lumina technical document that was labeled “Company Confidential.” Thus, Eltoukhy and
Talasaz were well aware that they had fraudulently obtained the ’731, ’822, and ’743 Patents, and

that their scheme was intended to avoid any ownership claim as to all of the Patents-in-Suit,

~36-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 37 of 54 PagelD #: 11274

70. Based on the developments to date in this action, and on information and belief,
Guardant only sought to enforce its invalid and unenforceable patents against PGDx and FMI to
attempt to eliminate them from the liquid biopsy market. On information and belief, Guardant was
hoping to use the present litigation to crush PGDx financially. Guardant’s use of this litigation as
an anticompetitive tool, rather than an attempt to obtain a determination on the merits, is evidenced
by the manner in which Guardant has been litigating this action to date. For example, Guardant
has forced PGDx to spend millions of dollars to defend itself, while refusing to examine PGDx’s
source code demonstrating the operation of PGDx’s products or identify with any specificity how
that source code purportedly practices Guardant’s claims.

71. | Guardant has alleged that it has an “established policy and marketing program to
maintain patent monopoly by not licensing others to use the Asserted Patents.” 3/1/19 Response
to PGDx Interrogatory No. 1. Eltoukhy testified that (3) Guardant’s goal in asserting the Patents-
in-Suit is to foreclose PGDx and FMI from selling the accused products, (ii) Guardant is not
seeking a royalty from PGDx and FMI, and (iii) Guardant is instead seeking an injunction against
PGDx and FMI. Guardant’s contentions and allegations thus support that Guardant is using its
fraudulently obtained patents and this case to attempt to eliminate, or substantially hinder,
competition to further its monopolistic goals.

72. The evidence to date supports that Guardant intends to monopolize the liquid
biopsy market. Guardant’s internal documents reveal that it has tried to “defend” and “push out”
its technical and commercial “moat” to exclude competitors, including through its patents. 3/7/19
Tr. at 278-84; GUARDPG00551965. Guardant has further attempted to solidify and enhance its
entrenched monopoly position by, for example, convincing Medicare administrators to adopt

“competitive barriers” to “box” out and exclude competitors, specifically FMI and PGDx. 3/7/19

-37-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 38 of 54 PageID #: 11275

Tr, at 289-93; GUARDPG00749301; GUARDDPG00369081; 3/13/19 Tr, at 340-46, Guardant
regularly engages in aggressive tactics to “scorch the earth,” GUARDG00516484, because it
“want[s] to hurt” its competitors, 3/13/19 Tr. at 360-61; GUARDPG003 15415, and monopolize
the market for liquid biopsy. Getty testified that it is a “well understood” company goal for
Guardant to maintain its alleged 80% market share. 3/15/19 Tr. at 369-70.

73. On information and belief, Guardant’s asserted claims are objectively baseless,
because no reasonable litigant could conclude that Guardant’s claims were reasonably calculated
to elicit a favorable outcome at least because of Guardant’s fraudulent conduct in obtaining the
Patents-in-Suit, as described herein. On information and belief, Guardant did not have probable
cause to assert its claims against PGDx at least because the Patents-in-Suit are invalid and
unenforceable.

74, Based on developments to date in this action and on information and belief,
Guardant’s claims were also subjectively baseless. Guardant’s claims against PGDx were merely
an attempt to conceal its interference with PGDx’s customers and attempts to exclude PGDx from
the market by attempting to force PGDx to either exit the market or spend millions of dollars to
defend itself against Guardant’s baseless allegations. Based on developments to date in this action
and on information and belief, Guardant’s claims were motivated by a desire to impose
anticompetitive injury rather than a justifiable legal remedy. By eliminating PGDx and FMI,
Guardant hopes to substantially eliminate competition, allowing Guardant to unlawfully expand
and maintain its monopoly of the liquid biopsy market indefinitely.

75.  Guardant lacks any legitimate business justification for the above-identified
anticompetitive practices, each of which is illicit, and all of which Guardant has cumulatively used

to monopolize and restrain trade in the relevant market, Guardant cannot claim it was justified in

-38-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 39 of 54 PagelD #: 11276

taking confidential information from another company, relying on that information to conceive of
the claimed inventions, and then suppressing and concealing such conduct to fraudulently
misrepresent inventorship to the USPTO and consolidate patent rights in a single entity.
F. Guardant’s Conduct Threatens to Harm Competition and Consumers

76. Guardant’s conduct has and will cause substantial harm to competition and to
consumers, Guardant’s conduct threatens the price, quality, availability, and market-wide output
of liquid biopsy services. Guardant’s anticompetitive acquisition and maintenance of monopoly
power and its anticompetitive conduct directly threaten demonstrable harm to competitive
processes in the affected market.

77. Guardant’s anticompetitive conduct, if left unchecked, will result in higher prices,
fewer choices, and inferior services. If Guardant were to succeed in eliminating the two

competitors it has identified as its most significant competitors, Guardant would be free to set its

 

prices far above the level that would occur in the presence of true competition.

 

 

if Guardant were to exclude its most significant
competitors in the liquid biopsy market. The exclusion of Guardant’s most significant competitors
would also result in fewer customer choices and inferior services.

78. Guardant’s conduct also threatens continued innovation in the liquid biopsy space.
If Guardant successfully excludes its most significant competitors, patients and healthcare
providers will be deprived of future mnovations by these companies. Guardant’s own incentive to
innovate will also be decreased or eliminated. As a result, Guardant’s conduct directly and

substantially threatens competition, prices, market-wide output, and innovation.

-39.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 40 of 54 PagelID #: 11277

79. Guardant’s unlawful conduct has no pro-competitive benefit and no legitimate
business purpose. Guardant’s unlawful conduct has no effect on improving its efficiency or
effectiveness at providing liquid biopsies and does not provide any benefit to consumers.
Guardant’s conduct has also not resulted in lower prices. To the contrary, as discussed above,
Guardant’s conduct has caused and threatens to cause higher prices.

G. PGDx’s Antitrust Injury and Standing

L PGDx’s Antitrust Injury

80. | PGDx has suffered losses as a direct consequence of the anticompetitive aspects of
Guardant’s conduct. Guardant’s enforcement of the invalid and unenforceable Patents-in-Suit has
produced significant injury to PGDx. Guardant has forced PGDx to expend substantial amounts
of money, time and human resources to defend this action. Such injuries are of the type the
antitrust laws were intended to prevent and flow from that which makes Guardant’s acts unlawful.
Guardant is attempting to prevent PGDx from competing against Guardant in the relevant market.
Guardant is attempting to force PGDx to either exit the market or spend substantial time and money
defending against Guardant’s baseless lawsuit. Guardant’s anticompetitive conduct has also
caused PGDx to lose customers, investors and opportunities that would have otherwise been
available.

81. Guardant’s anticompetitive abuses have thus caused PGDx to suffer unreasonably
large, ongoing monetary losses and opportunities as well as significant erosion of its goodwill and
brand. All of PGDx’s above-described losses are antitrust injuries — i.e., losses proximately caused
by the anticompetitive aspects and character of Guardant’s conduct. The full extent of PGDx’s

losses will be demonstrated at a later stage of these proceedings.

-40-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 41 of 54 PagelID #: 11278

2. PGDx’s Antitrust Standing

82. PGDx has antitrust standing to bring the present claims for many reasons. As
alleged above, PGDx has suffered antitrust injury. Guardant is attempting to prevent PGDx from
competing against Guardant in the liquid biopsy market by enforcing fraudulently obtained
patents. Owing to Guardant’s above anticompetitive practices, PGDx has suffered direct, large,
and ongoing losses.

83. Other relevant factors also show that PGDx has antitrust standing and should be
permitted to bring this suit. There is a direct causal connection between Guardant’s antitrust
violations, the harm PGDx is suffering, and Guardant’s intent to cause harm to competition.
Guardant has targeted its anticompetitive conduct at PGDx because Guardant recognizes that,
absent the anticompetitive conduct, PGDx has the potential to be an effective competitor.

84. As discussed above, PGDx’s injuries are of the type for which the antitrust laws
were intended to provide redress, PGDx’s motives in this case also coincide with the public
policies of antitrust law. PGDx seeks to prevent Guardant from engaging in anticompetitive acts
that threaten to harm competition, PGDx, and other competitors or potential competitors.
Precluding Guardant’s anticompetitive behavior will open up the liquid biopsy market, allowing
PGDx and other competitors or potential competitors to compete fairly against Guardant without
the reality, threat or potential threat of baseless litigation based on fraudulently procured patents.
As a result, the goals of the antitrust laws will be achieved by encouraging free and open
competition, which will increase quality and innovation while driving prices down.

85. PGDx is also the direct victim of Guardant’s conduct and is uniquely situated to
complain of the above-pled antitrust wrongs and to demonstrate their occurrence and

anticompetitive effects. Based on the evidence and testimony that has come to light in this case,

-4|-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 42 of 54 PageID #: 11279

PGDx has unique insight into Guardant’s practices and evidence to prove their occurrence and
their injurious effects on competitive processes in the affected markets. PGDx has the evidence,
understanding, direct knowledge, financial interest, and resources to state, develop, and present
these antitrust claims.

86. Finally, there is no significant risk of duplicative recovery or complex
apportionment, PGDx’s losses directly flow from the anticompetitive conduct it now challenges.
There is no risk of an improper allocation of these losses among various claimants, nor any risk
that Guardant will be ordered to pay the same damages twice if it is ordered to compensate PGDx
for its antitrust injuries. PGDx’s losses are not speculative, remote, or tenuously connected to
Guardant’s antitrust misconduct. In addition, Guardant’s anticompetitive misconduct has directly
and significantly harmed PGDx in the manner pled above and in the very markets in which
Guardant has committed its anticompetitive acts. PGDx therefore has antitrust standing to assert
its present antitrust challenge against Guardant.

COUNT I
Declaratory Judgment - Non-Infringement of 731 Patent

87. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

88. An actual controversy exists between PGDx and Guardant regarding whether
PGDx is infringing or has infringed the °731 Patent.

89. In its Complaint, Guardant claims that PGDx is infringing and has infringed the
"731 Patent.

90.  PGDx is not infringing and has not infringed the ’731 Patent.

w42-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 43 of 54 PagelD #: 11280

91. Accordingly, PGDx seeks a declaratory judgment that it is not infringing and has

not infringed the °731 Patent directly, indirectly, contributorily, or by inducement.
COUNT I
Declaratory Judgment — Invalidity of °731 Patent

92. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

93. An actual controversy exists between PGDx and Guardant regarding the validity of
the °731 Patent.

94, In its Complaint, Guardant claims that PGDx is infringing and has infringed the
°731 Patent.

95. PGDx claims, upon information and belief, that the °731 Patent is invalid for failure
to meet the Conditions for Patentability specified in 35 U.S.C. §§ 101, 102, 103, 112, 115, 116,
and/or the judicial doctrine of double patenting.

96. Accordingly, PGDx seeks a declaratory judgment that the ’731 Patent is invalid.

COUNT Ii
Declaratory Judgment — Non-Infringement of ’822 Patent

97. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

98. An actual controversy exists between PGDx and Guardant regarding whether
PGDx is infringing or has infringed the ’822 Patent.

99. In its Complaint, Guardant claims that PGDx is infringing and has infringed the
°822 Patent.

100. PGDx is not infringing and has not infringed the °822 Patent.

-43-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 44 of 54 PagelID #: 11281

101. Accordingly, PGDx seeks a declaratory judgment that it is not infringing and has

not infringed the °822 Patent directly, indirectly, contributorily, or by inducement.
COUNT IV
Declaratory Judgment — Invalidity of ’822 Patent

102, PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

103. An actual controversy exists between PGDx and Guardant regarding the validity of
the °822 Patent.

104. In its Complaint, Guardant claims that PGDx is infringing and has infringed the
°822 Patent.

105. PGDx claims, upon information and belief, that the ’822 Patent is invalid for failure
to meet the Conditions for Patentability specified in 35 U.S.C. §§ 101, 102, 103, 112, 115, 116,
and/or the judicial doctrine of double patenting.

106. Accordingly, PGDx seeks a declaratory judgment that the 822 Patent is invalid.

COUNT V
Declaratory Judgment — Non-Infringement of °743 Patent

107. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

108. An actual controversy exists between PGDx and Guardant regarding whether
PGDx is infringing or has infringed the °743 Patent.

109, In its Complaint, Guardant claims that PGDx is infringing and has infringed the
°743 Patent.

110. PGDx is not infringing and has not infringed the ’743 Patent.

~44.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 45 of 54 PagelD #: 11282

lil. Accordingly, PGDx seeks a declaratory judgment that it is not infringing and has

not infringed the *743 Patent directly, indirectly, contributorily, or by inducement.
COUNT VI
Declaratory Judgment — Invalidity of °743 Patent

112. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

113. An actual controversy exists between PGDx and Guardant regarding the validity of
the °743 Patent.

114, In its Complaint, Guardant claims that PGDx is infringing and has infringed the
743 Patent.

115. PGDx claims, upon information and belief, that the °743 Patent is invalid for failure
to meet the Conditions for Patentability specified in 35 U.S.C, §§ 101, 102, 103, 112, 115, 116,
and/or the judicial doctrine of double patenting.

116. Accordingly, PGDx seeks a declaratory judgment that the ’743 Patent is invalid.

COUNT VII
Declaratory Judgment - Non-Infringement of ’992 Patent

117, PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

118. An actual controversy exists between PGDx and Guardant regarding whether
PGDx is infringing or has infringed the °992 Patent.

119. In its Complaint, Guardant claims that PGDx is infringing and has infringed the
°992 Patent.

120. PGDx is not infringing and has not infringed the ’992 Patent.

-45-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 46 of 54 PagelID #: 11283

121. Accordingly, PGDx seeks a declaratory judgment that it is not infringing and has

not infringed the °992 Patent directly, indirectly, contributorily, or by inducement.
COUNT VII
Declaratory Judgment — Invalidity of °992 Patent

122. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

123. An actual controversy exists between PGDx and Guardant regarding the validity of
the °992 Patent.

124. In its Complaint, Guardant claims that PGDx is infringing and has infringed the
°992 Patent.

125. PGDx claims, upon information and belief, that the °992 Patent is invalid for failure
to meet the Conditions for Patentability specified in 35 U.S.C. §§ 101, 102, 103, 112, 115, 116,
and/or the judicial doctrine of double patenting.

126. Accordingly, PGDx seeks a declaratory judgment that the ’992 Patent is invalid.

COUNT IX
Declaratory Judgment of Unenforceability for Inequitable Conduct of the 731 Patent

127. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

128. Animmediate, real, and justiciable controversy exists between PGDx and Guardant
regarding the enforceability of the °731 Patent.

129. In its Complaint, Guardant claims that PGDx is infringing and has infringed the

°731 Patent.

-46-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 47 of 54 PagelD #: 11284

130, PGDx claims, upon information and belief, that the °731 Patent is unenforceable
due to inequitable conduct.

131. Accordingly, PGDx seeks a judgment declaring that the claims of the °731 Patent
are unenforceable under the doctrine of inequitable conduct.

COUNT X
Declaratory Judgment of Unenforceability for Inequitable Conduct of the °822 Patent

132. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

133. Animmediate, real, and justiciable controversy exists between PGDx and Guardant
regarding the enforceability of the °822 Patent.

134. In its Complaint, Guardant clatms that PGDx is infringing and has infringed the
°882 Patent.

135. PGDx claims, upon information and belief, that the °822 Patent is unenforceable
due to inequitable conduct.

136. Accordingly, PGDx seeks a judgment declaring that the claims of the °822 Patent
are unenforceable under the doctrine of inequitable conduct.

COUNT XI
Declaratory Judgment of Unenforceability for Inequitable Conduct of the ’743 Patent

137. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

[38. Animmediate, real, and justiciable controversy exists between PGDx and Guardant

regarding the enforceability of the ’743 Patent.

-AT-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 48 of 54 PagelID #: 11285

139. In its Complaint, Guardant claims that PGDx is infringing and has infringed the
°743 Patent.

140. PGDx claims, upon information and belief, that the °743 Patent is unenforceable
due to inequitable conduct.

141. Accordingly, PGDx seeks a judgment declaring that the claims of the ’743 Patent
are unenforceable under the doctrine of inequitable conduct.

COUNT XII
Declaratory Judgment of Unenforceability for Inequitable Conduct of the °992 Patent

142. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

143. An immediate, real, and justiciable controversy exists between PGDx and Guardant
regarding the enforceability of the °992 Patent.

144. In its Complaint, Guardant claims that PGDx is infringing and has infringed the
"992 Patent.

145. PGDx claims, upon information and belief, that the °922 Patent is unenforceable
due to inequitable conduct.

146. Accordingly, PGDx seeks a judgment declaring that the claims of the ’992 Patent
are unenforceable under the doctrine of inequitable conduct.

COUNT XII
Monopolization, 15 U.S.C. § 2
147. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of

the Counterclaims above.

-48-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 49 of 54 PagelID #: 11286

148. With respect to the allegations in this counterclaim, the relevant market is the
market for liquid biopsy services and the relevant geographic market is the United States.
Guardant contends and alleges that it dominates this market. Guardant’s documents state that its
position in this market is protected by high barriers to entry and expansion. Accordingly, Guardant
possesses monopoly power in the liquid biopsy market.

149.  Guardant has willfully maintained and will further maintain its monopoly power in
this market through exclusionary and anticompetitive means. During prosecution of the *731,
°822, and °743 Patents, Eltoukhy and Talasaz, acting on behalf of Guardant, misrepresented and
fraudulently withheld that Eltoukhy was an inventor. They intentionally withheld this information
and suppressed evidence to prevent Illumina from asserting an ownership interest in the Patents-
in-Suit. They did so to consolidate rights to the Patents-in-Suit and bolster an anticompetitive
scheme to exclude competition in the liquid biopsy market.

150. As a result, Guardant obtained the Patents-in-Suit by knowingly and willfully
misrepresenting facts to the USPTO. Guardant then attempted to enforce the Patents-in-Suit
knowing that they are invalid and unenforceable. Guardant’s fraud on the USPTO and subsequent
attempt to enforce invalid and unenforceable patents is in violation of Section 2 of the Sherman
Act, 15 U.S.C, § 2. Through this fraud, Guardant engaged in predatory or uncompetitive conduct
with a specific intent to monopolize.

151. By engaging in this conduct, Guardant is abusing and has abused its monopoly
power, and is attempting to impede competition in this market. Guardant is not competing on the
merits and does not perform more efficient or superior services. Guardant’s anticompetitive

conduct instead threatens to harm competition, competitors, healthcare providers, and patients.

-49.
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 50 of 54 PagelD #: 11287

152. Guardant’s unlawful conduct will directly and proximately cause injury or loss to
interstate commerce and to consumers.

153. Asaresult of the Guardant’s unlawful acts, PGDx has suffered and will continue
to suffer antitrust injury in an amount to be proven at trial.

154, Guardant’s conduct thus violates Section 2 of the Sherman Act, 15 U.S.C, § 2.

COUNT XIV
Attempted Monopolization, 15 U.S.C. § 2

155. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

156. To the extent Guardant does not already have monopoly power, and in the
alternative, there is a dangerous probability that Guardant will achieve monopoly power in the
liquid biopsy market. Guardant’s enforcement of its fraudulently obtained patents threatens to
substantially eliminate competition in the liquid biopsy market and further establish Guardant as
the dominant provider of liquid biopsy services.

157. Guardant has engaged in anticompetitive conduct with the specific intent to obtain
monopoly power through exclusionary and anticompetitive means. During prosecution of the
°731, °822, and ’743 Patents, Eltoukhy and Talasaz, acting on behalf of Guardant, misrepresented
and fraudulently withheld that Eltoukhy was an inventor. They intentionally withheld this
information and suppressed evidence to prevent [lumina from asserting an ownership interest in
the Patents-in-Suit. ‘They did so to consolidate rights to the Patents-in-Suit and bolster an
anticompetitive scheme to exclude competition in the liquid biopsy market.

158. As a result, Guardant obtained the Patents-in-Suit by knowingly and willfully

misrepresenting facts to the USPTO. Guardant then attempted to enforce the Patents-in-Suit

-50-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 51 of 54 PagelID #: 11288

knowing that they are invalid and unenforceable. Guardant’s fraud on the USPTO and subsequent
attempt to enforce invalid and unenforceable patents is in violation of Section 2 of the Sherman
Act, 15 U.S.C, § 2. Through this fraud, Guardant engaged in predatory or uncompetitive conduct
with a specific intent to monopolize.

159. By engaging in this conduct, Guardant is abusing and has abused its monopoly
power, and is attempting to impede competition in this market. Guardant is not competing on the
merits and does not perform more efficient or superior services and products. Guardant’s
anticompetitive conduct instead threatens to harm competition, competitors, healthcare providers,
and patients.

160. Guardant’s unlawful conduct will directly and proximately cause injury or loss to
interstate commerce and to consumers.

161. Asaresult of the Guardant’s unlawful acts, PGDx has suffered and will continue
to suffer antitrust injury in an amount to be proven at trial.

162. Guardant’s conduct thus violates Section 2 of the Sherman Act, 15 U.S.C. § 2.

COUNT XV
Declaratory Judgment — Attorneys’ Fees

163. PGDx repeats, realleges, and incorporates by reference the foregoing paragraphs of
the Counterclaims above.

164, An actual controversy exists between PGDx and Guardant regarding whether this
is an exceptional case under 35 U.S.C. § 285.

165. Upon information and belief, this is an exceptional case under 35 U.S.C. § 285
entitling PGDx to its reasonably-incurred attorneys’ fees incurred in connection with defending

and prosecuting this action as a result of, inter alia, Guardant’s assertion of the °731 Patent, the

~5|-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 52 of 54 PagelD #: 11289

"822 Patent, the 743 Patent, and the °992 Patent against PGDx with the knowledge that PGDx

does not infringe any valid or enforceable claim of the ’731 Patent, the °822 Patent, the ’743 Patent,

and the ’°992 Patent and/or that the claims of the ’731] Patent, the °822 Patent, the *743 Patent, and

the °992 Patent are invalid or unenforceable.

166.

Accordingly, PGDx seeks a declaratory judgment that this is an exceptional case

under 35 U.S.C. § 285, and that PGDx is entitled to its reasonably-incurred attorneys’ fees.

PRAYER FOR RELIEF

WHEREFORE, PGDx requests that this Court enter judgment in PGDx’s favor as follows:

A.

B.

Dismissing with prejudice Guardant’s Second Amended Complaint;

Declaring that PGDx has not infringed and is not infringing the *731 Patent, the
°$22 Patent, the °743 Patent, or the 7992 Patent;

Declaring that the ’731 Patent, the °822 Patent, the 743 Patent, and the °992 Patent
are invalid;

Declaring that the claims of the ’731 Patent, the °822 Patent, the ’743 Patent, and
the °992 Patent are unenforceable;

Declaring that PGDx’s defenses and counterclaims in this action present an
exceptional case entitling it to reasonable attorneys’ fees pursuant to 35 U.S.C.
§ 285, and awarding such fees to PGDx;

Awarding PGDx its costs associated with the defense of this matter;

Declaring that Guardant has violated Section 2 of the Sherman Act, 15 U.S.C. § 2;
Awarding monetary damages to compensate PGDx for its injuries, an accounting
of Guardant’s unjust enrichment, a trebling of these damages, costs, and attorneys’

fees:

-5?-
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 53 of 54 PagelD #: 11290

I. Granting injunctive relief prohibiting Guardant’s anticompetitive and unlawful
practices;
J, Awarding prejudgment interest; and

K. Awarding PGDx such other relief as this Honorable Court deems just and proper.

DEMAND FOR JURY TRIAL

Pursuant to Fed. R. Civ, P. 38(b), Defendant Personal Genome Diagnostics, Inc, demands

a trial by jury on all issues so triable.

Of Counsel:

Joseph R. Re

Stephen W. Larson

Baraa Kahf

KNOBBE, MARTENS, OLSON & BEAR, LLP
2040 Main Street, 14" Floor
Irvine, CA 92614

Tel: (949) 760-0404

Fax: (949) 760-9502
Joe.re@knobbe.com

Stephen. larson@knobbe.com
Baraa.kahf@knobbe.com

William R. Zimmerman

KNOBBE, MARTENS, OLSON & BEAR, LLP
1717 Pennsylvania Avenue N.W.

Suite 900

Washington, DC 20006

202-640-6412 - Direct

Tel: (202) 640-6400

Fax: (202) 640-6401

Bill. Zimmerman@knobbe.com

Yanna 5. Bouris

KNOBBE, MARTENS, OLSON & BEAR, LLP
1925 Century Park East, Suite 600

Los Angeles, CA 90067

Tel: (310) 551-3450

By:_/s/ John C. Phillips, Jr.

-53-

PHILLIPS, GOLDMAN, MCLAUGHLIN &
HALL, P.A.

John C, Phillips, Je. G#110)
David A. Bilson (#4986)
1200 North Broom Street
Wilmington, DE 19806
(302) 655-4200
jcp@pgmhblaw.com
dab@pgmhlaw.com
Attorneys for Defendant Personal Genome
Diagnostics, Ine,
Case 1:17-cv-01623-LPS-CJB Document 296 Filed 06/20/19 Page 54 of 54 PagelID #: 11291

Fax: (310) 601-1263
Karen.weil@knobbe.com
Yanna.bouris@knobbe.com

June 13, 2019

29935399

54.
